DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

                                                               Information Disclosure Statement
The information disclosure statement (IDS) submitted on  01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

                                                             Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 21-24, 27-31, 33-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2019/0350037),  Lee hereinafter, in view of Fujishiro et al. (2020/0187245), Fujishiro hereinafter.

Re. Claims 18 and 34, Lee teaches a method (¶0005-¶0006, ¶0123-0128, ¶0142- ¶0149) of message acknowledgment performed by a user equipment (UE) (Fig. 12, 1210) of a wireless communication network (Fig. 9-Fig.10A) and a user equipment (UE) (Fig. 12, 1210) comprising: at least one transceiver (Fig. 12, 1213); at least one processor (Fig. 12, 1211); and computer-readable storage media (CRM) (Fig. 12, 1212) comprising instructions that, when 5executed by the at least one processor, cause the UE to (¶0170): establish, while the UE is in an active radio resource control (RRC) connected mode and prior to entering an uplink-enhanced idle mode, one or more idle-mode uplink air interface resources for communicating with a base station (BS) of a wireless communication network during the uplink-enhanced 10idle mode of the UE (Fig. 9 & ¶0123 - The EDT may be triggered when the upper layers have requested the establishment or resumption of the RRC Connection for Mobile Originated data (i.e., not signaling or SMS) and the uplink data size is less than or equal to a transport block (TB) size indicated in the system information. Fig. 9 & ¶0124 - in step S900, the UE may initiate a random access procedure. The random access procedure may be initiated for the EDT. If the random access procedure is initiated, the UE may transmits message 1 (e.g. random access preamble) to a base station. Fig. 9 & ¶0125 - In step S910, the UE may perform the EDT. Namely, the UE may transmit data to the base station by using message 3 during the random access procedure without establishing or resuming the RRC connection. …. the first RRC message (i.e., message 3 ) may be one of a RRC early data request message. Fig. 9 & ¶0128 - if the UE receives the second RRC message used to confirm successful completion of the EDT procedure, the UE (e.g. UE RRC) may indicate a release of the RRC connection to upper layers together with the release cause ‘other’, upon which the procedure ends. Thus, the UE may enter RRC_IDLE. Also, See UE sends a plurality of uplink messages (e.g., transmits random access preamble in S1030 & transmits message 3 in S1050 as shown in Fig. 10A once UE enters RRC IDLE (with EDT <early data transmission> configuration confirmed, Here, EDT is interpreted as uplink-enhanced idle mode); establish a UE-specific identifier with the BS (Fig. 10A & ¶0142 - In step S1030, if a random access procedure is triggered, the MAC layer of the UE (i.e. UE MAC) may select one of random access preamble identifiers (RAPIDs) mapped to EDT . Then, the UE may transmit a random access preamble with the selected random access preamble identifier (RAPID). Fig. 10A-B & ¶0143 - In step S1040, the UE MAC may receive a random access response (RAR) message indicating the transmitted RAPID and an uplink grant, Here, RAPID associated with the UE performing EDT is interpreted as UE-specific identifier); enter the uplink-enhanced idle mode (Fig. 9 & ¶0128 - If the second RRC message indicates that the EDT is successful, the UE may consider that the EDT ends successfully. That is, the UE may determine that the EDT is ended successfully when the second RRC message indicates that the EDT is successful. In other word, if the UE receives the second RRC message used to confirm successful completion of the EDT procedure, the UE (e.g. UE RRC) may indicate a release of the RRC connection to upper layers together with the release cause ‘other’, upon which the procedure ends. Thus, the UE may enter RRC_IDLE. Desirably, the UE may suspend radio bearer for the EDT before entering the RRC_IDLE state; Also, see S1000 in Fig. 10A); transmit a plurality of uplink messages to the BS: during the uplink-enhanced idle mode; 15through at least one of the one or more idle-mode uplink air interface resources established with the BS; and using the UE-specific identifier (Fig. 10A-B & ¶0142 - In step S1030, if a random access procedure is triggered, the MAC layer of the UE (i.e. UE MAC) may select one of random access preamble identifiers (RAPIDs) mapped to EDT . Then, the UE may transmit a random access preamble with the selected random access preamble identifier (RAPID). Here, RAPID associated with the UE performing EDT is interpreted as UE-specific identifier. Fig. 10A-B & ¶0143 - In step S1040, the UE MAC may receive a random access response (RAR) message indicating the transmitted RAPID and an uplink grant. Fig. 10A-B & ¶0149 -  In step S1050, the UE MAC may transmit the MAC PDU (i.e. Message 3 (MSG3)) to the base station by using the uplink grant. That is, UE sends a plurality of uplink messages (e.g., transmits random access preamble in S1030 & transmits message 3 in S1050 as shown in Fig. 10A once UE enters RRC IDLE (with EDT <early data transmission> configuration confirmed)); 
Yet, Lee does not expressly teach following the transmission of the plurality of uplink messages, receive a group acknowledgment from the BS indicating a success or failure of reception 20by the BS of each of the uplink messages.
However, in the analogous art, Fujishiro explicitly discloses  following the transmission of the plurality of uplink messages, receive a group acknowledgment from the BS indicating a success or failure of reception 20by the BS of each of the uplink messages. (Fig. 17 & ¶0261 - In step S702, the UE 100 transmits the Msg3 with data to the eNB 200 by the uplink early data transmission. The UE 100 notifies the eNB 200 of the determined timer value by the Msg3. The eNB 200 can understand the Msg4 waiting time in the UE 100 by such notification. Fig. 17 & ¶0262 - The UE 100 may notify, by Msg1 (preamble transmission), the eNB 200 that the second timer is used. Then, the UE 100 may use the second timer and notify the eNB 200 of the timer value by the Msg3 only when the use permission of the second timer is notified from the eNB 200 by the Msg2. Fig. 17 & ¶0270 - the eNB 200 transmits, to the UE 100, the Msg4 with the response data (TCP ACK) by the downlink early data transmission. Fig. 17 & ¶0271 - it is also assumed that the Msg3 transmission fails, the HARQ NACK (retransmission request) is transmitted from the eNB 200 to the UE 100, and the UE 100 performs the Msg3 retransmission by the HARQ. The UE 100 may continue the operation of the second timer without resuming (reactivating) the second timer when performing the Msg3 retransmission by the HARQ after activating the second timer. That is, following a plurality of uplink messages (e.g., Msg1, Msg3 when UE in idle mode, detects uplink data to be transmitted using EDT <early data transmission>, also, see ¶0281) associated with a timer (second timer for early data transmission), receives acknowledgement (ACK or NACK) depending upon whether msg3 transmission is successfully received or not. Here, the acknowledgement from the eNB200 is interpreted as group acknowledgement for the plurality of uplink messages, similar to instant application, at least, in ¶0049-¶0050).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of a system and a method for a user equipment (UE) to perform early data transmission (EDT)  to include Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure, because it provides an efficient mechanism for realizing early data transmission for MTC or IoT devices using LTE communication technology.(¶0010/¶0045-¶0046, Fujishiro)


Re. Claims 21 and 36,   Lee and  Fujishiro teach claims 18 and 34.
Yet, Lee does not expressly teach wherein the establishing the one or more idle-mode uplink air interface resources comprises: establishing a periodic or non-periodic schedule for the one or more idle-mode 20uplink air interface resources.
However, in the analogous art, Fujishiro explicitly discloses  wherein the establishing the one or more idle-mode uplink air interface resources comprises: establishing a periodic or non-periodic schedule for the one or more idle-mode 20uplink air interface resources. (Fig.17-22 & ¶0007 –  transmitting, by the base station to the radio terminal, a random access response including an uplink grant (e.g., using MSG2, see ¶0285) in response to a reception of the random access preamble, wherein the random access response may include information indicating whether the uplink grant is used for the early data transmission. Here, uplink grant that allocates a periodic uplink radio resource during the random access procedure. See ¶0362. Fig. 17 & ¶0261 - In step S702, the UE 100 transmits the Msg3 with data to the eNB 200 by the uplink early data transmission. The UE 100 notifies the eNB 200 of the determined timer value by the Msg3. The eNB 200 can understand the Msg4 waiting time in the UE 100 by such notification. Fig. 17 & ¶0262 - The UE 100 may notify, by Msg1 (preamble transmission), the eNB 200 that the second timer is used. Then, the UE 100 may use the second timer and notify the eNB 200 of the timer value by the Msg3 only when the use permission of the second timer is notified from the eNB 200 by the Msg2. ¶0366 -  eNB 200 transmits, to the UE 100, information for setting the maximum number of times of uplink transmissions using the periodic uplink radio resource…. the eNB 200 can properly understand the number of times to perform the decoding processing on the uplink data. The eNB 200 may transmit information for setting the maximum number of times of transmissions by SIB or may transmit the information by the uplink grant (Msg2). The UE 100 performs the uplink transmission plural times within a range that does not exceed the set maximum number of times of transmissions).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of a system and a method for a user equipment (UE) to perform early data transmission (EDT)  to include Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure, because it provides an efficient mechanism for realizing early data transmission for MTC or IoT devices using LTE communication technology.(¶0010/¶0045-¶0046, Fujishiro)
Re. Claims 22 and 37,  Lee and  Fujishiro teach claims 18 and 34.
Lee further teaches wherein the establishing the one or more idle-mode uplink air interface resources comprises: receiving an indication of the one or more idle-mode uplink air interface resources from the BS through an RRC connection message, an RRC release message, or an RRC 5redirect message. (Fig. 9 & ¶0123 - The EDT may be triggered when the upper layers have requested the establishment or resumption of the RRC Connection for Mobile Originated data (i.e., not signaling or SMS) and the uplink data size is less than or equal to a transport block (TB) size indicated in the system information. Fig. 9 & ¶0125 - the first RRC message may be one of a RRC early data request message, a RRC connection request message or a RRC connection resume request message. Fig. 9 & ¶0126 - In step S920, the UE may receive message 4 from the base station. The message 4 may be received in response to the first RRC message. The message 4 may be referred to as a second RRC message in the present invention. For example, the second RRC message may be one of a RRC connection setup message, a RRC connection resume message or a RRC connection reject message. Also, see RRC connection release message, is received by UE in Fig. 10A for UE entering into RRC IDLE state for early data transmission. Examiner interprets that only one of the claimed feature to be mapped because of the presence of conjunction “or”).

Re. Claim 23,  Lee and  Fujishiro teach claim 18.
Yes, Lee does not expressly teach wherein the establishing the one or more idle-mode uplink air interface resources comprises: establishing the one or more idle-mode uplink air interface resources semi- 10statically.
However, in the analogous art, Fujishiro explicitly discloses  wherein the establishing the one or more idle-mode uplink air interface resources comprises: establishing the one or more idle-mode uplink air interface resources semi- 10statically. (Fig. 17-31 & ¶0614 - This solution provides the common UL resource pools for EDT, whereby the resource pool is similar to Mode 2/Type 1 Sidelink transmissions, i.e., common resource used by multiple UEs. It could be assumed the legacy Msg3 resource is always provided by the UL grant (as it is today), but the UE is allowed to transmit the data part using the common resource pool, with the same temporary C-RNTI used in the legacy Msg3 transmission. The configuration of the common resource pool is provided in SIB. This solution may be seen as a “semi-static” version of multiple UL grant solution, whereby the second granted resource intended for data may be shared by multiple UEs).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of a system and a method for a user equipment (UE) to perform early data transmission (EDT)  to include Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure, because it provides an efficient mechanism for realizing early data transmission for MTC or IoT devices using LTE communication technology.(¶0010/¶0045-¶0046, Fujishiro)
Re. Claim 24,  Lee and  Fujishiro teach claim 18.
Yet, Lee does not expressly teach  wherein the establishing the UE- specific identifier comprises: receiving, from the BS, the UE-specific identifier during the active RRC connected 15mode. 
However, in the analogous art, Fujishiro explicitly discloses wherein the establishing the UE- specific identifier comprises: receiving, from the BS, the UE-specific identifier during the active RRC connected 15mode. (Fig. 10 & ¶0127 - in step S301, the eNB 200 transmits, to the UE 100, the notification indicating whether to perform the early data transmission prior to starting the random access procedure by at least one of the paging message, the DCI, and the PDSCH. Fig. 10 & ¶0128 - The eNB 200 transmits the paging message including a combination of the identifier of the destination UE …. Fig. 10 & ¶0129 - When the DCI or the PDSCH is used, the UE 100 may be in the RRC connected mode).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of a system and a method for a user equipment (UE) to perform early data transmission (EDT)  to include Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure, because it provides an efficient mechanism for realizing early data transmission for MTC or IoT devices using LTE communication technology.(¶0010/¶0045-¶0046, Fujishiro)
Re. Claim 27, Lee teaches a method (¶0005-¶0006, ¶0123-0128, ¶0142- ¶0149) of message acknowledgment performed by a base station (BS) (Fig. 12, 1200) of a wireless communication network (Fig. 9-Fig.10A), the method comprising: establishing, with a user equipment (UE) of the wireless communication network and while the UE is in an active radio resource control (RRC) connected mode, one or 10more idle-mode uplink air interface resources for use by the UE during an uplink-enhanced idle mode (Fig. 9 & ¶0123 - The EDT may be triggered when the upper layers have requested the establishment or resumption of the RRC Connection for Mobile Originated data (i.e., not signaling or SMS) and the uplink data size is less than or equal to a transport block (TB) size indicated in the system information. Fig. 9 & ¶0124 - in step S900, the UE may initiate a random access procedure. The random access procedure may be initiated for the EDT. If the random access procedure is initiated, the UE may transmits message 1 (e.g. random access preamble) to a base station. Fig. 9 & ¶0125 - In step S910, the UE may perform the EDT. Namely, the UE may transmit data to the base station by using message 3 during the random access procedure without establishing or resuming the RRC connection. …. the first RRC message (i.e., message 3) may be one of a RRC early data request message. Fig. 9 & ¶0128 - if the UE receives the second RRC message used to confirm successful completion of the EDT procedure, the UE (e.g. UE RRC) may indicate a release of the RRC connection to upper layers together with the release cause ‘other’, upon which the procedure ends. Thus, the UE may enter RRC_IDLE. Also, See UE sends a plurality of uplink messages (e.g., transmits random access preamble in S1030 & transmits message 3 in S1050 as shown in Fig. 10A once UE enters RRC IDLE (with EDT <early data transmission> configuration confirmed, Here, EDT is interpreted as uplink-enhanced idle mode); receiving a plurality of uplink messages from the UE, the uplink messages: received when the UE is in the uplink-enhanced idle mode; received over at least one of the one or more idle-mode uplink air interface 15resources and having a UE-specific identifier (Fig. 10A-B & ¶0142 - In step S1030, if a random access procedure is triggered, the MAC layer of the UE (i.e. UE MAC) may select one of random access preamble identifiers (RAPIDs) mapped to EDT . Then, the UE may transmit a random access preamble with the selected random access preamble identifier (RAPID). Fig. 10A-B & ¶0143 - In step S1040, the UE MAC may receive a random access response (RAR) message indicating the transmitted RAPID and an uplink grant. Here, RAPID associated with the UE performing EDT is interpreted as UE-specific identifier. Fig. 10A-B & ¶0149 -  In step S1050, the UE MAC may transmit the MAC PDU (i.e. Message 3 (MSG3)) to the base station by using the uplink grant. That is, UE sends a plurality of uplink messages (e.g., transmits random access preamble in S1030 & transmits message 3 in S1050 as shown in Fig. 10A once UE enters RRC IDLE (with EDT <early data transmission> configuration confirmed)); recording a success or failure of receipt of each of the plurality of uplink messages (Fig. 10A-B & ¶0150 - In step S1060, if the UE MAC may receive contention resolution to the message 3 from the base station (e.g. via PDCCH or Contention Resolution MAC CE), the UE MAC may consider the RACH procedure successful. Otherwise, the UE MAC may re-transmit a random access preamble. Also, see ¶0151-¶0154); 
Yet, Lee does not expressly teach transmitting, to the UE and responsive to determining that the UE is in the active 20RRC connected mode, a group acknowledgement to the UE, the group acknowledgement indicating the success or failure of receipt of each of the plurality of uplink messages.
However, in the analogous art, Fujishiro explicitly discloses  transmitting, to the UE and responsive to determining that the UE is in the active 20RRC connected mode, a group acknowledgement to the UE, the group acknowledgement indicating the success or failure of receipt of each of the plurality of uplink messages. (Fig. 17 & ¶0261 - In step S702, the UE 100 transmits the Msg3 with data to the eNB 200 by the uplink early data transmission. The UE 100 notifies the eNB 200 of the determined timer value by the Msg3. The eNB 200 can understand the Msg4 waiting time in the UE 100 by such notification. Fig. 17 & ¶0262 - The UE 100 may notify, by Msg1 (preamble transmission), the eNB 200 that the second timer is used. Then, the UE 100 may use the second timer and notify the eNB 200 of the timer value by the Msg3 only when the use permission of the second timer is notified from the eNB 200 by the Msg2. Fig. 17 & ¶0270 - the eNB 200 transmits, to the UE 100, the Msg4 with the response data (TCP ACK) by the downlink early data transmission. Fig. 17 & ¶0271 - it is also assumed that the Msg3 transmission fails, the HARQ NACK (retransmission request) is transmitted from the eNB 200 to the UE 100, and the UE 100 performs the Msg3 retransmission by the HARQ. The UE 100 may continue the operation of the second timer without resuming (reactivating) the second timer when performing the Msg3 retransmission by the HARQ after activating the second timer. That is, following a plurality of uplink messages (e.g., Msg1, Msg3 when UE in idle mode, detects uplink data to be transmitted using EDT <early data transmission>, also, see ¶0281) associated with a timer (second timer for early data transmission), receives acknowledgement (ACK or NACK) depending upon whether msg3 transmission is successfully received or not. Here, the acknowledgement from the eNB200 is interpreted as group acknowledgement for the plurality of uplink messages, similar to instant application, at least, in ¶0049-¶0050).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of a system and a method for a user equipment (UE) to perform early data transmission (EDT)  to include Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure, because it provides an efficient mechanism for realizing early data transmission for MTC or IoT devices using LTE communication technology.(¶0010/¶0045-¶0046, Fujishiro)

Re. Claim 28,   Lee and  Fujishiro teach claim 27.
Yet, Lee does not expressly teach  further comprising: providing the UE-specific identifier to the UE while the UE is in the active RRC connected mode. 
However, in the analogous art, Fujishiro explicitly discloses further comprising: providing the UE-specific identifier to the UE while the UE is in the active RRC connected mode.(Fig. 10 & ¶0127 - in step S301, the eNB 200 transmits, to the UE 100, the notification indicating whether to perform the early data transmission prior to starting the random access procedure by at least one of the paging message, the DCI, and the PDSCH. Fig. 10 & ¶0128 - The eNB 200 transmits the paging message including a combination of the identifier of the destination UE …. Fig. 10 & ¶0129 - When the DCI or the PDSCH is used, the UE 100 may be in the RRC connected mode).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of a system and a method for a user equipment (UE) to perform early data transmission (EDT)  to include Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure, because it provides an efficient mechanism for realizing early data transmission for MTC or IoT devices using LTE communication technology.(¶0010/¶0045-¶0046, Fujishiro)

Re. Claim 29,   Lee and  Fujishiro teach claim 27.
Lee further teaches wherein the establishing the one or more idle-mode uplink air interface resources comprises: transmitting an indication of the one or more idle-mode uplink air interface resources through an RRC connection message, an RRC release message, or an RRC redirect message. (Fig. 9 & ¶0123 - The EDT may be triggered when the upper layers have requested the establishment or resumption of the RRC Connection for Mobile Originated data (i.e., not signaling or SMS) and the uplink data size is less than or equal to a transport block (TB) size indicated in the system information. Fig. 9 & ¶0125 - the first RRC message may be one of a RRC early data request message, a RRC connection request message or a RRC connection resume request message. Fig. 9 & ¶0126 - In step S920, the UE may receive message 4 from the base station. The message 4 may be received in response to the first RRC message. The message 4 may be referred to as a second RRC message in the present invention. For example, the second RRC message may be one of a RRC connection setup message, a RRC connection resume message or a RRC connection reject message. Also, see RRC connection release message, is received by UE in Fig. 10A for UE entering into RRC IDLE state for early data transmission. Examiner interprets that only one of the claimed feature to be mapped because of the presence of conjunction “or”).

Re. Claim 30,   Lee and  Fujishiro teach claim 27.
Lee further teaches wherein the establishing the one or more idle-mode uplink air interface resources comprises: establishing at least one of the one or more idle-mode uplink air interface resources as a random-access channel (RACH) resource. (Fig. 9 & ¶0120 - EDT (early data transmission) may be uplink data transmission during the random access procedure. The EDT may allow one uplink data transmission optionally followed by one downlink data transmission during the random access procedure. For example, the EDT may allow one uplink data transmission optionally followed by one downlink data transmission during the random access procedure without establishing or resuming the RRC connection. Fig. 9 & ¶0125 - In step S910, the UE may perform the EDT. Namely, the UE may transmit data to the base station by using message 3 during the random access procedure without establishing or resuming the RRC connection. ….The UE may transmit the first RRC message to the base station in order to perform EDT. The first message may include an uplink data for the EDT. Fig. 9 & ¶0126 - In step S920, the UE may receive message 4 from the base station. The message 4 may be received in response to the first RRC message).

Re. Claim 31,   Lee and  Fujishiro teach claim 27.
Yet, Lee does not expressly teach determining a periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources, wherein the establishing the one or more idle-mode uplink air interface resource 20comprises: transmitting, to the UE, the periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources.
However, in the analogous art, Fujishiro explicitly discloses determining a periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources (Fig. 17 & ¶0093 - (A) transmitting, by a first radio communication device, to a second radio communication device, information on whether to perform early data transmission in which data is transmitted using a predetermined message during a random access procedure, and (B) determining, by the second radio communication device, whether to perform the early data transmission based on the received information after the second radio communication device receives the information. The first radio communication device is one of the UE 100 and the eNB 200, and the second radio communication device is the other of the UE 100 and the eNB 200. Fig. 17 & ¶0261 - In step S702, the UE 100 transmits the Msg3 with data to the eNB 200 by the uplink early data transmission. The UE 100 notifies the eNB 200 of the determined timer value by the Msg3. The eNB 200 can understand the Msg4 waiting time in the UE 100 by such notification. Fig. 17 & ¶0262 - The UE 100 may notify, by Msg1 (preamble transmission), the eNB 200 that the second timer is used. Then, the UE 100 may use the second timer and notify the eNB 200 of the timer value by the Msg3 only when the use permission of the second timer is notified from the eNB 200 by the Msg2. ¶0366 -  eNB 200 transmits, to the UE 100, information for setting the maximum number of times of uplink transmissions using the periodic uplink radio resource…. the eNB 200 can properly understand the number of times to perform the decoding processing on the uplink data. The eNB 200 may transmit information for setting the maximum number of times of transmissions by SIB or may transmit the information by the uplink grant (Msg2). The UE 100 performs the uplink transmission plural times within a range that does not exceed the set maximum number of times of transmissions), wherein the establishing the one or more idle-mode uplink air interface resource 20comprises: transmitting, to the UE, the periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources. (Fig.17-22 & ¶0007 –  transmitting, by the base station to the radio terminal, a random access response including an uplink grant (e.g., using MSG2, see ¶0285) in response to a reception of the random access preamble, wherein the random access response may include information indicating whether the uplink grant is used for the early data transmission. Here, uplink grant that allocates a periodic uplink radio resource during the random access procedure. See ¶0362. Fig. 17 & ¶0261 - In step S702, the UE 100 transmits the Msg3 with data to the eNB 200 by the uplink early data transmission. The UE 100 notifies the eNB 200 of the determined timer value by the Msg3. The eNB 200 can understand the Msg4 waiting time in the UE 100 by such notification. Fig. 17 & ¶0262 - The UE 100 may notify, by Msg1 (preamble transmission), the eNB 200 that the second timer is used. Then, the UE 100 may use the second timer and notify the eNB 200 of the timer value by the Msg3 only when the use permission of the second timer is notified from the eNB 200 by the Msg2. ¶0366 -  eNB 200 transmits, to the UE 100, information for setting the maximum number of times of uplink transmissions using the periodic uplink radio resource…. the eNB 200 can properly understand the number of times to perform the decoding processing on the uplink data. The eNB 200 may transmit information for setting the maximum number of times of transmissions by SIB or may transmit the information by the uplink grant (Msg2). The UE 100 performs the uplink transmission plural times within a range that does not exceed the set maximum number of times of transmissions.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of a system and a method for a user equipment (UE) to perform early data transmission (EDT)  to include Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure, because it provides an efficient mechanism for realizing early data transmission for MTC or IoT devices using LTE communication technology.(¶0010/¶0045-¶0046, Fujishiro)

Re. Claim 33,   Lee and  Fujishiro teach claim 18.
Yet, Lee does not expressly teach wherein the transmitting the periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources comprises: 10transmitting the periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources semi-statically.
However, in the analogous art, Fujishiro explicitly discloses wherein the transmitting the periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources comprises: 10transmitting the periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources semi-statically. (Fig. 17-31 & ¶0614 - This solution provides the common UL resource pools for EDT, whereby the resource pool is similar to Mode 2/Type 1 Sidelink transmissions, i.e., common resource used by multiple UEs. It could be assumed the legacy Msg3 resource is always provided by the UL grant (as it is today), but the UE is allowed to transmit the data part using the common resource pool, with the same temporary C-RNTI used in the legacy Msg3 transmission. The configuration of the common resource pool is provided in SIB. This solution may be seen as a “semi-static” version of multiple UL grant solution, whereby the second granted resource intended for data may be shared by multiple UEs).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of a system and a method for a user equipment (UE) to perform early data transmission (EDT)  to include Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure, because it provides an efficient mechanism for realizing early data transmission for MTC or IoT devices using LTE communication technology.(¶0010/¶0045-¶0046, Fujishiro)








Allowable Subject Matter
Claims 19-20, 25-26, 32 and 35  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:
Claim 19 –  further comprising: going to sleep: responsive to the transmitting of at least one of the plurality of uplink messages to the BS; prior to receiving the group acknowledgement from the BS; and without receiving another acknowledgement from the BS indicating a success or failure of reception by the BS of the at least one of the plurality of uplink messages.
Claim 20 – following the transmitting the plurality of uplink messages, exiting the uplink- enhanced idle mode and entering an active RRC connected mode, wherein the receiving the group acknowledgment comprises: receiving the group acknowledgment during the active RRC connected mode.
Claim 25 –  wherein the establishing the one or more idle-mode uplink air interface resources comprises: receiving an indication of the one or more idle-mode uplink air interface resources from the BS through a UL_IDLERNTI.
Claim 26 – wherein the transmitting the plurality of uplink messages to the BS comprises: transmitting at least one of the plurality of uplink messages as a unicast message or short-message service (SMS) message.
Claim 32 – wherein the determining the periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources comprises: determining pre-allocated resources with a fixed modulation and coding scheme (MCS).
Claim 35 – further cause the UE to go to sleep: responsive to the transmission of at least one of the plurality of uplink messages to the BS, prior to receiving the group acknowledgement from the BS, and without receiving another acknowledgement from the BS indicating a success or failure of reception by the BS of the at least one of the plurality of uplink messages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Johansson et al. (2019/0223221); See Abstract, ¶0007-¶0011, ¶0029-¶0031, ¶0033-¶0037, ¶0042-¶0046, ¶0050-¶0053 along with Fig. 1-10. Yet, Provisionals do not have enough supports.
 Ye et al. (2019/0045554); See Abstract, ¶0004-¶0011, ¶0037-¶0053, ¶0102-¶0103, ¶0042-¶0046, ¶0050-¶0053 along with Fig. 2. Yet, Provisionals do not have enough supports.
3GPP TSG-RAN WG2 Meeting#100; R2-1712982; Source: ZTE; Title: Remaining issues for EDT, Reno, Nevada, USA, 27th November -1st December 2017. See §2.1, §2.2, §2.3.
3GPP TSG-RAN WG2 Meeting#99; R2-1708380; Source: 	ZTE; Title: Consideration on early data transmission in eFeMTC, Berlin, Germany, August 21th – 25th, 2017. See §2.3.1, §2.3.2, §2.3.3, §2.3.4, §2.3.5.
3GPP TSG-RAN WG2 #100;R2-1713058, Source:	Ericsson, Title:	Evaluation for early data transmissions, Reno, Nevada, USA, 27th November -1st December 2017. See §2.1, 
3GPP TSG-RAN WG2 #101; R2-1803415, Source: Kyocera, Title: 	Consideration of T300 and Contention Resolution Timer for EDT in eFeMTC and FeNB-IoT, Athens, Greece, February 26 – March 2, 2018. See §2.1, §2.2.	
Yet, none of those references disclose the objected limitations as highlighted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467